DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0356609 to Grunwald et al. ("Grunwald") in view of U.S. Patent No. 10,019,323 to Bai et al. (“Bai”).

	Regarding claim 1, Grunwald teaches:
	A method to perform automatic recovery of a synchronous (sync) replication session in response to an error condition for a storage system including a source site and a target site, the method comprising: 
during an active sync replication session between the source site and the target site in which a state machine at the storage system indicates the system is operating in a sync state, monitoring input/output (IO) operations, wherein the sync state indicates the source site and the target site are operating in sync (Grunwald: Paragraph [0186], “In the example method depicted in FIG. 5, the storage system (402) may also detect (514) a disruption in data communications with one or more of the other storage systems (404, 406). A disruption in data communications with one or more of the other storage systems (404, 406) may occur for a variety of reasons. For example, a disruption in data communications with one or more of the other storage systems (404, 406) may occur because one of the storage systems (402, 404, 406) has failed, because a network interconnect has failed, or for some other reason. An important aspect of synchronous replicated clustering is ensuring that any fault handling doesn't result in unrecoverable inconsistencies, or any inconsistency in responses. For example, if a network fails between two storage systems, at most one of the storage systems can continue processing newly incoming I/O requests for a pod. And, if one storage system continues processing, the other storage system can't process any new requests to completion, including read requests”; Paragraph [0187], “In the example method depicted in FIG. 5, the storage system (402) may also determine (516) whether to the particular storage system (402) should remain online as part of the pod. As mentioned above, to be `online` as part of a pod, a storage system must consider itself to be in-sync for the pod and must be communicating with all other storage systems it considers to be in-sync for the pod. If a storage system can't be certain that it is in-sync and communicating with all other storage systems that are in-sync, then it may stop processing new incoming requests to access the dataset (426). As such, the storage system (402) may determine (516) whether to the particular storage system (402) should remain online as part of the pod, for example, by determining whether it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod (e.g., via one or more test messages), by determining whether the all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, through a combination of both steps where the particular storage system (402) must confirm that it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod and that all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, or through some other mechanism”); and 
upon determining an occurrence of the error condition in which data subject for updating at the target site has been persisted at the source site and not yet persisted at the target site (Grunwald: Paragraph [0186], “In the example method depicted in FIG. 5, the storage system (402) may also detect (514) a disruption in data communications with one or more of the other storage systems (404, 406). A disruption in data communications with one or more of the other storage systems (404, 406) may occur for a variety of reasons. For example, a disruption in data communications with one or more of the other storage systems (404, 406) may occur because one of the storage systems (402, 404, 406) has failed, because a network interconnect has failed, or for some other reason. An important aspect of synchronous replicated clustering is ensuring that any fault handling doesn't result in unrecoverable inconsistencies, or any inconsistency in responses. For example, if a network fails between two storage systems, at most one of the storage systems can continue processing newly incoming I/O requests for a pod. And, if one storage system continues processing, the other storage system can't process any new requests to completion, including read requests”; Paragraph [0187], “In the example method depicted in FIG. 5, the storage system (402) may also determine (516) whether to the particular storage system (402) should remain online as part of the pod. As mentioned above, to be `online` as part of a pod, a storage system must consider itself to be in-sync for the pod and must be communicating with all other storage systems it considers to be in-sync for the pod. If a storage system can't be certain that it is in-sync and communicating with all other storage systems that are in-sync, then it may stop processing new incoming requests to access the dataset (426). As such, the storage system (402) may determine (516) whether to the particular storage system (402) should remain online as part of the pod, for example, by determining whether it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod (e.g., via one or more test messages), by determining whether the all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, through a combination of both steps where the particular storage system (402) must confirm that it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod and that all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, or through some other mechanism”): 
discontinuing IO replication to the target site (Grunwald: Paragraph [0189], “In the example method depicted in FIG. 5, the storage system (402) may also, responsive to determining that the particular storage system should not (520) remain online as part of the pod, make (524) the dataset (426) on the particular storage system (402) inaccessible for management and dataset operations. The storage system (402) may make (524) the dataset (426) on the particular storage system (402) inaccessible for management and dataset operations, for example, by rejecting requests to access the version of the dataset (426) that is stored on the storage system (402), by rejecting management operations associated with the dataset (426) that are issued by a host or other authorized administrator, by rejecting management operations associated with the dataset (426) that are issued by one of the other storage systems (404, 406) in the pod, or in some other way”); and 
upon determining, during the tripped state, resources exist to conduct sync replication remote data transfer operations, transition the state machine to an async_to_sync state, the async_to_sync state causing the storage system to initiate a recovery operation, the recovery operation configured to return the source site and the target site to the sync state (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”).  

However, Grunwald does not appear to explicitly teach:
transitioning the state machine from the sync state to a tripped state;

However, in the same field of endeavor, Bai teaches:
transitioning the state machine from the sync state to a tripped state (Bai: Col. 9, lines 38-47, “Since the data recovery process triggered through operations 305-325 is not executed right after the data recovery state being set en-queue, the data recovery process sometimes is referred to as an asynchronous data recovery process. That is, a first process or thread for examining the integrity of a container and setting the state of the container to en-queue and a second process or thread for recovering the valid segments and setting the state of the container to complete may be executed independently and subject to different execution schedules or rules”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grunwald by transitioning the system state to a failed or recovery state, as taught by Bai. One of ordinary skill in the art would have been motivated to use methods of Bai because it will assist in making the process less time consuming and to prevent interrupting services. (Bai: Col. 1, lines 13-29).

	Regarding claim 8, Grunwald teaches:
A system for performing automatic recovery of a synchronous (sync) replication session in response to an error condition for a storage system including a source site and a target site, the system comprising: 
a memory comprising computer-executable instructions (Grunwald: Parargaph [0317], “Embodiments can include be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure”); and a 
processor operable by a storage system, the processor executing the computer-executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising (Grunwald: Parargaph [0317], “Embodiments can include be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure”): 
during an active sync replication session between the source site and the target site in which a state machine at the storage system indicates the system is operating in a sync state, monitoring input/output (IO) operations, wherein the sync state indicates the source site and the target site are operating in sync (Grunwald: Paragraph [0186], “In the example method depicted in FIG. 5, the storage system (402) may also detect (514) a disruption in data communications with one or more of the other storage systems (404, 406). A disruption in data communications with one or more of the other storage systems (404, 406) may occur for a variety of reasons. For example, a disruption in data communications with one or more of the other storage systems (404, 406) may occur because one of the storage systems (402, 404, 406) has failed, because a network interconnect has failed, or for some other reason. An important aspect of synchronous replicated clustering is ensuring that any fault handling doesn't result in unrecoverable inconsistencies, or any inconsistency in responses. For example, if a network fails between two storage systems, at most one of the storage systems can continue processing newly incoming I/O requests for a pod. And, if one storage system continues processing, the other storage system can't process any new requests to completion, including read requests”; Paragraph [0187], “In the example method depicted in FIG. 5, the storage system (402) may also determine (516) whether to the particular storage system (402) should remain online as part of the pod. As mentioned above, to be `online` as part of a pod, a storage system must consider itself to be in-sync for the pod and must be communicating with all other storage systems it considers to be in-sync for the pod. If a storage system can't be certain that it is in-sync and communicating with all other storage systems that are in-sync, then it may stop processing new incoming requests to access the dataset (426). As such, the storage system (402) may determine (516) whether to the particular storage system (402) should remain online as part of the pod, for example, by determining whether it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod (e.g., via one or more test messages), by determining whether the all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, through a combination of both steps where the particular storage system (402) must confirm that it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod and that all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, or through some other mechanism”); and-23-DCMD Ref. No.: DELL-023PUS 
Client Ref. No.: 112442.01upon determining an occurrence of the error condition in which data subject for updating at the target site has been persisted at the source site and not yet persisted at the target site (Grunwald: Paragraph [0186], “In the example method depicted in FIG. 5, the storage system (402) may also detect (514) a disruption in data communications with one or more of the other storage systems (404, 406). A disruption in data communications with one or more of the other storage systems (404, 406) may occur for a variety of reasons. For example, a disruption in data communications with one or more of the other storage systems (404, 406) may occur because one of the storage systems (402, 404, 406) has failed, because a network interconnect has failed, or for some other reason. An important aspect of synchronous replicated clustering is ensuring that any fault handling doesn't result in unrecoverable inconsistencies, or any inconsistency in responses. For example, if a network fails between two storage systems, at most one of the storage systems can continue processing newly incoming I/O requests for a pod. And, if one storage system continues processing, the other storage system can't process any new requests to completion, including read requests”; Paragraph [0187], “In the example method depicted in FIG. 5, the storage system (402) may also determine (516) whether to the particular storage system (402) should remain online as part of the pod. As mentioned above, to be `online` as part of a pod, a storage system must consider itself to be in-sync for the pod and must be communicating with all other storage systems it considers to be in-sync for the pod. If a storage system can't be certain that it is in-sync and communicating with all other storage systems that are in-sync, then it may stop processing new incoming requests to access the dataset (426). As such, the storage system (402) may determine (516) whether to the particular storage system (402) should remain online as part of the pod, for example, by determining whether it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod (e.g., via one or more test messages), by determining whether the all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, through a combination of both steps where the particular storage system (402) must confirm that it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod and that all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, or through some other mechanism”): 
discontinuing replication to the target site (Grunwald: Paragraph [0189], “In the example method depicted in FIG. 5, the storage system (402) may also, responsive to determining that the particular storage system should not (520) remain online as part of the pod, make (524) the dataset (426) on the particular storage system (402) inaccessible for management and dataset operations. The storage system (402) may make (524) the dataset (426) on the particular storage system (402) inaccessible for management and dataset operations, for example, by rejecting requests to access the version of the dataset (426) that is stored on the storage system (402), by rejecting management operations associated with the dataset (426) that are issued by a host or other authorized administrator, by rejecting management operations associated with the dataset (426) that are issued by one of the other storage systems (404, 406) in the pod, or in some other way”); and 
upon determining, during tripped state, resources exist to conduct sync replication remote data transfer operations, transition the state machine to an async_to_sync state, the async_to_sync state causing the storage system to initiate a recovery operation, the recovery operation configured to return the source site and the target site to the sync state (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”).

However, Grunwald does not appear to explicitly teach:
transitioning the state machine from the sync state to a tripped state;

However, in the same field of endeavor, Bai teaches:
transitioning the state machine from the sync state to a tripped state (Bai: Col. 9, lines 38-47, “Since the data recovery process triggered through operations 305-325 is not executed right after the data recovery state being set en-queue, the data recovery process sometimes is referred to as an asynchronous data recovery process. That is, a first process or thread for examining the integrity of a container and setting the state of the container to en-queue and a second process or thread for recovering the valid segments and setting the state of the container to complete may be executed independently and subject to different execution schedules or rules”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grunwald by transitioning the system state to a failed or recovery state, as taught by Bai. One of ordinary skill in the art would have been motivated to use methods of Bai because it will assist in making the process less time consuming and to prevent interrupting services. (Bai: Col. 1, lines 13-29).

Regarding claim 15, Grunwald teaches:
A computer program product embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a computer, causes the computer to perform operations comprising (Grunwald: Parargaph [0317], “Embodiments can include be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure”): 
during an active sync replication session between the source site and the target site in which a state machine at the storage system indicates the system is operating in a sync state, monitoring input/output (IO) operations, wherein the sync state indicates the source site and the target site are operating in sync (Grunwald: Paragraph [0186], “In the example method depicted in FIG. 5, the storage system (402) may also detect (514) a disruption in data communications with one or more of the other storage systems (404, 406). A disruption in data communications with one or more of the other storage systems (404, 406) may occur for a variety of reasons. For example, a disruption in data communications with one or more of the other storage systems (404, 406) may occur because one of the storage systems (402, 404, 406) has failed, because a network interconnect has failed, or for some other reason. An important aspect of synchronous replicated clustering is ensuring that any fault handling doesn't result in unrecoverable inconsistencies, or any inconsistency in responses. For example, if a network fails between two storage systems, at most one of the storage systems can continue processing newly incoming I/O requests for a pod. And, if one storage system continues processing, the other storage system can't process any new requests to completion, including read requests”; Paragraph [0187], “In the example method depicted in FIG. 5, the storage system (402) may also determine (516) whether to the particular storage system (402) should remain online as part of the pod. As mentioned above, to be `online` as part of a pod, a storage system must consider itself to be in-sync for the pod and must be communicating with all other storage systems it considers to be in-sync for the pod. If a storage system can't be certain that it is in-sync and communicating with all other storage systems that are in-sync, then it may stop processing new incoming requests to access the dataset (426). As such, the storage system (402) may determine (516) whether to the particular storage system (402) should remain online as part of the pod, for example, by determining whether it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod (e.g., via one or more test messages), by determining whether the all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, through a combination of both steps where the particular storage system (402) must confirm that it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod and that all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, or through some other mechanism”); and 
upon determining an occurrence of the error condition in which data subject for updating at the target site has been persisted at the source site and not yet persisted at the target site (Grunwald: Paragraph [0186], “In the example method depicted in FIG. 5, the storage system (402) may also detect (514) a disruption in data communications with one or more of the other storage systems (404, 406). A disruption in data communications with one or more of the other storage systems (404, 406) may occur for a variety of reasons. For example, a disruption in data communications with one or more of the other storage systems (404, 406) may occur because one of the storage systems (402, 404, 406) has failed, because a network interconnect has failed, or for some other reason. An important aspect of synchronous replicated clustering is ensuring that any fault handling doesn't result in unrecoverable inconsistencies, or any inconsistency in responses. For example, if a network fails between two storage systems, at most one of the storage systems can continue processing newly incoming I/O requests for a pod. And, if one storage system continues processing, the other storage system can't process any new requests to completion, including read requests”; Paragraph [0187], “In the example method depicted in FIG. 5, the storage system (402) may also determine (516) whether to the particular storage system (402) should remain online as part of the pod. As mentioned above, to be `online` as part of a pod, a storage system must consider itself to be in-sync for the pod and must be communicating with all other storage systems it considers to be in-sync for the pod. If a storage system can't be certain that it is in-sync and communicating with all other storage systems that are in-sync, then it may stop processing new incoming requests to access the dataset (426). As such, the storage system (402) may determine (516) whether to the particular storage system (402) should remain online as part of the pod, for example, by determining whether it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod (e.g., via one or more test messages), by determining whether the all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, through a combination of both steps where the particular storage system (402) must confirm that it can communicate with all other storage systems (404, 406) it considers to be in-sync for the pod and that all other storage systems (404, 406) it considers to be in-sync for the pod also consider the storage system (402) to be attached to the pod, or through some other mechanism”): 
discontinuing IO replication to the target site (Grunwald: Paragraph [0189], “In the example method depicted in FIG. 5, the storage system (402) may also, responsive to determining that the particular storage system should not (520) remain online as part of the pod, make (524) the dataset (426) on the particular storage system (402) inaccessible for management and dataset operations. The storage system (402) may make (524) the dataset (426) on the particular storage system (402) inaccessible for management and dataset operations, for example, by rejecting requests to access the version of the dataset (426) that is stored on the storage system (402), by rejecting management operations associated with the dataset (426) that are issued by a host or other authorized administrator, by rejecting management operations associated with the dataset (426) that are issued by one of the other storage systems (404, 406) in the pod, or in some other way”); and 
upon determining, during the tripped state, resources exist to conduct sync replication remote data transfer operations, transition the state machine to an async_to_sync state, the async_to_sync state causing the storage system to initiate a recovery operation, the recovery operation configured to return the source site and the target site to the sync state (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”).

However, Grunwald does not appear to explicitly teach:
transitioning the state machine from the sync state to a tripped state;

However, in the same field of endeavor, Bai teaches:
transitioning the state machine from the sync state to a tripped state (Bai: Col. 9, lines 38-47, “Since the data recovery process triggered through operations 305-325 is not executed right after the data recovery state being set en-queue, the data recovery process sometimes is referred to as an asynchronous data recovery process. That is, a first process or thread for examining the integrity of a container and setting the state of the container to en-queue and a second process or thread for recovering the valid segments and setting the state of the container to complete may be executed independently and subject to different execution schedules or rules”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grunwald by transitioning the system state to a failed or recovery state, as taught by Bai. One of ordinary skill in the art would have been motivated to use methods of Bai because it will assist in making the process less time consuming and to prevent interrupting services. (Bai: Col. 1, lines 13-29).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Bai and further in view of U.S. Publication 2020/0073771 to Ward et al. ("Ward").
Regarding claim 2, the Grunwald/Bai combination teaches all of the elements of claim 1 and further teaches:
initiating an async-to-sync replication cycle using the recovery snap set pair, the async-to-sync replication cycle resulting in sync replication data transfer operations (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”); and 
upon completion of the sync replication data transfer, transitioning the state machine to a send_cycle state (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”).  

However, the Grunwald/Bai combination does not appear to explicitly teach:
locating a most recent recovery snap set pair operations;

However, in the same field of endeavor, Ward teaches:
locating a most recent recovery snap set pair operations (Ward: Paragraph [0077], “In certain embodiments, if the consistent synchronous mirror copy operation is in a suspended state prior to the failure of the primary storage, then the data on the async secondary storage is more ahead than the sync secondary storage”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by locating a most recent recovery snap set pair operations, as taught by Ward. One of ordinary skill in the art would have been motivated to use methods of Ward because it will advantageously identify the most current copy of data for the recovery. (Ward: Paragraphs [0021]-[0022]).

However, the Grunwald/Bai combination does not appear to explicitly teach:
locating a most recent recovery snap set pair operations;

However, in the same field of endeavor, Ward teaches:
locating a most recent recovery snap set pair operations (Ward: Paragraph [0077], “In certain embodiments, if the consistent synchronous mirror copy operation is in a suspended state prior to the failure of the primary storage, then the data on the async secondary storage is more ahead than the sync secondary storage”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by locating a most recent recovery snap set pair operations, as taught by Ward. One of ordinary skill in the art would have been motivated to use methods of Ward because it will advantageously identify the most current copy of data for the recovery. (Ward: Paragraphs [0021]-[0022]).

Regarding claim 9, the Grunwald/Bai combination teaches all of the elements of claim 8 and further teaches:
initiating an async-to-sync replication cycle using the recovery snap set pair, the async-to-sync replication cycle resulting in sync replication data transfer (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”); and 
upon completion of the sync replication data transfer, transitioning the state machine to a send_cycle state (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”).

However, the Grunwald/Bai combination does not appear to explicitly teach:
locating a most recent recovery snap set pair;

However, in the same field of endeavor, Ward teaches:
locating a most recent recovery snap set pair (Ward: Paragraph [0077], “In certain embodiments, if the consistent synchronous mirror copy operation is in a suspended state prior to the failure of the primary storage, then the data on the async secondary storage is more ahead than the sync secondary storage”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by locating a most recent recovery snap set pair operations, as taught by Ward. One of ordinary skill in the art would have been motivated to use methods of Ward because it will advantageously identify the most current copy of data for the recovery. (Ward: Paragraphs [0021]-[0022]).

Regarding claim 16, the Grunwald/Bai combination teaches all of the elements of claim 15 and further teaches:
initiating an async-to-sync replication cycle using the recovery snap set pair, the async-to-sync replication cycle resulting in sync replication data transfer (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”); and 
upon completion of the sync replication data transfer, transitioning the state machine to a send_cycle state (Grunwald: Paragraph [0196], “For example, if resynchronization for a synchronously replicated dataset relies on the same or a compatible mechanism as is used for asynchronous replication, then switching to asynchronous replication is conceptually identical to dropping the in-sync state and leaving a relationship in a state similar to a "perpetual recovery" mode. Likewise, switching from asynchronous replication to synchronous replication can operate conceptually by "catching up" and becoming in-sync just as is done when completing a resynchronization with the switching system becoming an in-sync pod member”; and Paragraph [0190], “In the example method depicted in FIG. 5, the storage system (402) may also detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired. The storage system (402) may detect (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, for example, by receiving a message from the one or more of the other storage systems (404, 406). In response to detecting (526) that the disruption in data communications with one or more of the other storage systems (404, 406) has been repaired, the storage system (402) may make (528) the dataset (426) on the particular storage system (402) accessible for management and dataset operations”).

However, the Grunwald/Bai combination does not appear to explicitly teach:
locating a most recent recovery snap set pair;

However, in the same field of endeavor, Ward teaches:
locating a most recent recovery snap set pair (Ward: Paragraph [0077], “In certain embodiments, if the consistent synchronous mirror copy operation is in a suspended state prior to the failure of the primary storage, then the data on the async secondary storage is more ahead than the sync secondary storage”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by locating a most recent recovery snap set pair operations, as taught by Ward. One of ordinary skill in the art would have been motivated to use methods of Ward because it will advantageously identify the most current copy of data for the recovery. (Ward: Paragraphs [0021]-[0022]).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Bai in view of Ward in view of U.S. Publication 2010/0049718 to Aronovich et al. ("Aronovich") and further in view of U.S. Publication 2018/0075059 to Chen et al. ("Chen").

Regarding claim 4, the Grunwald/Bai/Ward combination teaches all of the elements of claim 2. However, the Grunwald/Bai/Ward combination does not appear to teach:
performing async-to-sync transition cycle transfer concurrently with sync replication; 
monitoring progress of the async-to-sync transition cycle transfer and sync replication; and 

However, in the same field of endeavor, Aronovich teaches:
performing async-to-sync transition cycle transfer concurrently with sync replication (Aronovich: Paragraph [0202], “A procedure 600 for recovery (FIG. 25) restores the consistency of the file system, after failure of one of more a computers in the cluster, to its most recent consistent state. In an on-line recovery procedure, a remaining operational computer in the cluster performs recovery during concurrent normal work in the cluster. In an off-line recovery procedure, an operational computer in the cluster performs recovery without concurrent normal work in the cluster. In essence, the committed transactions in the journals of the failed computers, and more precisely the latest contents of the unique data segments within the journals of the failed computers, are written to their final location in the shared storage. Recentness is compared and determined based on the transaction identifier embedded within each data segment”); 
monitoring progress of the async-to-sync transition cycle transfer and sync replication (Aronovich: Paragraph [0204], “Finally, the recovery procedure resets 606 the processed journals and terminates 607. In the on-line recovery procedure, normal activity of other users is blocked until scanning of all journals of the failed file system agents is complete, and all data segments that are candidates to be copied from the journals to their final locations have been identified, and their ownerships are reclaimed by the recovering file system agent. From that point in time, normal activity of other users is unblocked. Comparison of these candidate data segments with their associated data segments in their final location is done in the background, as well as copying the data segments in the final list to their final location. Concurrent activities of other users that may require access to these candidate data segments are blocked selectively until these data segments are either written to or identified in their final location. Candidate data segments that are required for access by concurrent activities of other users receive higher priority in the recovery process relative to other candidate data segments”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai/Ward combination by executing the recovery concurrently to normal sync replication and to monitor progress of the operations, as taught by Aronovich. One of ordinary skill in the art would have been motivated to use methods of Aronovich because it will assist in improved performance and availability. (Aronovich: Paragraphs [0062]-[0068]).

However, the Grunwald/Bai/Ward/Aronovich combination does not appear to teach:
upon completion of the async-to-sync transition cycle transfer and the sync replication, transitioning the state machine back to the sync state.

However, in the same field of endeavor, Chen teaches:
upon completion of the async-to-sync transition cycle transfer and the sync replication, transitioning the state machine back to the sync state (Chen: Paragraph [0059], “It should be appreciated that after several candidate logical units are selected and their data replication modes are degraded, the bandwidth usage between the primary storage device and the secondary storage device will decrease accordingly. Therefore, in a proper situation with allowable bandwidth, logical units implementing asynchronous replication may be recovered to a synchronous replication state”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai/Ward/Aronovich combination by switching the state back to a synced state after completion of the operations, as taught by Chen. One of ordinary skill in the art would have been motivated to use methods of Chen because it will assist in improved reliability of replication in different conditions. (Chen: Paragraphs [0003]-[0008]).

Regarding claim 11, the Grunwald/Bai/Ward combination teaches all of the elements of claim 9. However, the Grunwald/Bai/Ward combination does not appear to teach:
performing async-to-sync transition cycle transfer concurrently with sync replication; 
monitoring progress of the async-to-sync transition cycle transfer and sync replication; and 

However, in the same field of endeavor, Aronovich teaches:
performing async-to-sync transition cycle transfer concurrently with sync replication (Aronovich: Paragraph [0202], “A procedure 600 for recovery (FIG. 25) restores the consistency of the file system, after failure of one of more a computers in the cluster, to its most recent consistent state. In an on-line recovery procedure, a remaining operational computer in the cluster performs recovery during concurrent normal work in the cluster. In an off-line recovery procedure, an operational computer in the cluster performs recovery without concurrent normal work in the cluster. In essence, the committed transactions in the journals of the failed computers, and more precisely the latest contents of the unique data segments within the journals of the failed computers, are written to their final location in the shared storage. Recentness is compared and determined based on the transaction identifier embedded within each data segment”); 
monitoring progress of the async-to-sync transition cycle transfer and sync replication (Aronovich: Paragraph [0204], “Finally, the recovery procedure resets 606 the processed journals and terminates 607. In the on-line recovery procedure, normal activity of other users is blocked until scanning of all journals of the failed file system agents is complete, and all data segments that are candidates to be copied from the journals to their final locations have been identified, and their ownerships are reclaimed by the recovering file system agent. From that point in time, normal activity of other users is unblocked. Comparison of these candidate data segments with their associated data segments in their final location is done in the background, as well as copying the data segments in the final list to their final location. Concurrent activities of other users that may require access to these candidate data segments are blocked selectively until these data segments are either written to or identified in their final location. Candidate data segments that are required for access by concurrent activities of other users receive higher priority in the recovery process relative to other candidate data segments”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai/Ward combination by executing the recovery concurrently to normal sync replication and to monitor progress of the operations, as taught by Aronovich. One of ordinary skill in the art would have been motivated to use methods of Aronovich because it will assist in improved performance and availability. (Aronovich: Paragraphs [0062]-[0068]).

However, the Grunwald/Bai/Ward/Aronovich combination does not appear to teach:
upon completion of the async-to-sync transition cycle transfer and the sync replication, transitioning the state machine back to the sync state.

However, in the same field of endeavor, Chen teaches:
upon completion of the async-to-sync transition cycle transfer and the sync replication, transitioning the state machine back to the sync state (Chen: Paragraph [0059], “It should be appreciated that after several candidate logical units are selected and their data replication modes are degraded, the bandwidth usage between the primary storage device and the secondary storage device will decrease accordingly. Therefore, in a proper situation with allowable bandwidth, logical units implementing asynchronous replication may be recovered to a synchronous replication state”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai/Ward/Aronovich combination by switching the state back to a synced state after completion of the operations, as taught by Chen. One of ordinary skill in the art would have been motivated to use methods of Chen because it will assist in improved reliability of replication in different conditions. (Chen: Paragraphs [0003]-[0008]).

Regarding claim 18, the Grunwald/Bai/Ward combination teaches all of the elements of claim 16. However, the Grunwald/Bai/Ward combination does not appear to teach:
performing async-to-sync transition cycle transfer concurrently with sync replication; 
monitoring progress of the async-to-sync transition cycle transfer and sync replication; and 

However, in the same field of endeavor, Aronovich teaches:
performing async-to-sync transition cycle transfer concurrently with sync replication (Aronovich: Paragraph [0202], “A procedure 600 for recovery (FIG. 25) restores the consistency of the file system, after failure of one of more a computers in the cluster, to its most recent consistent state. In an on-line recovery procedure, a remaining operational computer in the cluster performs recovery during concurrent normal work in the cluster. In an off-line recovery procedure, an operational computer in the cluster performs recovery without concurrent normal work in the cluster. In essence, the committed transactions in the journals of the failed computers, and more precisely the latest contents of the unique data segments within the journals of the failed computers, are written to their final location in the shared storage. Recentness is compared and determined based on the transaction identifier embedded within each data segment”); 
monitoring progress of the async-to-sync transition cycle transfer and sync replication (Aronovich: Paragraph [0204], “Finally, the recovery procedure resets 606 the processed journals and terminates 607. In the on-line recovery procedure, normal activity of other users is blocked until scanning of all journals of the failed file system agents is complete, and all data segments that are candidates to be copied from the journals to their final locations have been identified, and their ownerships are reclaimed by the recovering file system agent. From that point in time, normal activity of other users is unblocked. Comparison of these candidate data segments with their associated data segments in their final location is done in the background, as well as copying the data segments in the final list to their final location. Concurrent activities of other users that may require access to these candidate data segments are blocked selectively until these data segments are either written to or identified in their final location. Candidate data segments that are required for access by concurrent activities of other users receive higher priority in the recovery process relative to other candidate data segments”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai/Ward combination by executing the recovery concurrently to normal sync replication and to monitor progress of the operations, as taught by Aronovich. One of ordinary skill in the art would have been motivated to use methods of Aronovich because it will assist in improved performance and availability. (Aronovich: Paragraphs [0062]-[0068]).

However, the Grunwald/Bai/Ward/Aronovich combination does not appear to teach:
upon completion of the async-to-sync transition cycle transfer and the sync replication, transitioning the state machine back to the sync state.

However, in the same field of endeavor, Chen teaches:
upon completion of the async-to-sync transition cycle transfer and the sync replication, transitioning the state machine back to the sync state (Chen: Paragraph [0059], “It should be appreciated that after several candidate logical units are selected and their data replication modes are degraded, the bandwidth usage between the primary storage device and the secondary storage device will decrease accordingly. Therefore, in a proper situation with allowable bandwidth, logical units implementing asynchronous replication may be recovered to a synchronous replication state”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai/Ward/Aronovich combination by switching the state back to a synced state after completion of the operations, as taught by Chen. One of ordinary skill in the art would have been motivated to use methods of Chen because it will assist in improved reliability of replication in different conditions. (Chen: Paragraphs [0003]-[0008]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Bai and further in view of U.S. Publication 2011/0154134 to Kohada et al. ("Kohada").

Regarding claim 6, the Grunwald/Bai combination teaches all of the elements of claim 1. However, the Grunwald/Bai combination does not appear to teach:
wherein the error condition comprises an IO error condition in which a set timeout value is 30 seconds and the data subject to updating at the target site has not been persisted prior to expiration of the timeout value.  

However, in the same field of endeavor, Kohada teaches:
wherein the error condition comprises an IO error condition in which a set timeout value is 30 seconds and the data subject to updating at the target site has not been persisted prior to expiration of the timeout value (Kohada: Paragraph [0013], “Hence, a minimum of 10 seconds is required to recover from an access error accompanied by a timeout, and when a timeout is implemented again during an access retry, a response cannot be obtained for at least 20 seconds. Furthermore, by shortening the timeout period, the speed of the recovery processing and the response can be increased, but the error source can no longer be specified”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by having the error condition be after a 30 second timeout threshold, as taught by Kohada. One of ordinary skill in the art would have been motivated to use methods of Kohada because the system will have a better average response speed. (Kohada: Paragraphs [0002]-[0006]; and [0013]-[0014]).

Regarding claim 13, the Grunwald/Bai combination teaches all of the elements of claim 8. However, the Grunwald/Bai combination does not appear to teach:
wherein the error condition comprises an IO error condition in which a set timeout value is 30 seconds and the data subject to updating at the target site has not been persisted prior to expiration of the timeout value.  

However, in the same field of endeavor, Kohada teaches:
wherein the error condition comprises an IO error condition in which a set timeout value is 30 seconds and the data subject to updating at the target site has not been persisted prior to expiration of the timeout value (Kohada: Paragraph [0013], “Hence, a minimum of 10 seconds is required to recover from an access error accompanied by a timeout, and when a timeout is implemented again during an access retry, a response cannot be obtained for at least 20 seconds. Furthermore, by shortening the timeout period, the speed of the recovery processing and the response can be increased, but the error source can no longer be specified”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by having the error condition be after a 30 second timeout threshold, as taught by Kohada. One of ordinary skill in the art would have been motivated to use methods of Kohada because the system will have a better average response speed. (Kohada: Paragraphs [0002]-[0006]; and [0013]-[0014]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Bai and further in view of U.S. Publication 2015/0242481 to Hasegawa et al. ("Hasegawa").

Regarding claim 7, the Grunwald/Bai combination teaches all of the elements of claim 1. However, the Grunwald/Bai combination does not appear to teach:
wherein a plurality of state machines is provided in the storage system, and each of the state machines corresponds to one of a plurality of synchronous replication sessions.  

However, in the same field of endeavor, Hasegawa teaches:
wherein a plurality of state machines is provided in the storage system, and each of the state machines corresponds to one of a plurality of synchronous replication sessions (Hasegawa: Paragraph [0072], “Each server 100 includes a processor 110, a main storage 120, an auxiliary storage 130, and a network interface 140. The distributed KVS is constructed by a plurality of the servers 100. Each server 100 executes various processes based on requests transmitted from the client apparatus 200. Each server 100 has the same configuration”; and Paragraph [0076], “On the main storage 120 of this embodiment, programs for implementing a data management module 151, a distributed state machine control module 152, and a recovery control module 153 are stored. Further, on the main storage 120, configuration information 170 and distributed consensus histories 180 are stored as the necessary information”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by having a plurality of state machines and each state machine being associated to a session, as taught by Hasegawa. One of ordinary skill in the art would have been motivated to use methods of Hasegawa because the system will be less cumbersome than a state machine per operation and will be indicative of each server’s status. (Hasegawa: Paragraphs [0084]-[0089]).

Regarding claim 14, the Grunwald/Bai combination teaches all of the elements of claim 8. However, the Grunwald/Bai combination does not appear to teach:
wherein a plurality of state machines is provided in the storage system, and each of the state machines corresponds to one of a plurality of synchronous replication sessions.  

However, in the same field of endeavor, Hasegawa teaches:
wherein a plurality of state machines is provided in the storage system, and each of the state machines corresponds to one of a plurality of synchronous replication sessions (Hasegawa: Paragraph [0072], “Each server 100 includes a processor 110, a main storage 120, an auxiliary storage 130, and a network interface 140. The distributed KVS is constructed by a plurality of the servers 100. Each server 100 executes various processes based on requests transmitted from the client apparatus 200. Each server 100 has the same configuration”; and Paragraph [0076], “On the main storage 120 of this embodiment, programs for implementing a data management module 151, a distributed state machine control module 152, and a recovery control module 153 are stored. Further, on the main storage 120, configuration information 170 and distributed consensus histories 180 are stored as the necessary information”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by having a plurality of state machines and each state machine being associated to a session, as taught by Hasegawa. One of ordinary skill in the art would have been motivated to use methods of Hasegawa because the system will be less cumbersome than a state machine per operation and will be indicative of each server’s status. (Hasegawa: Paragraphs [0084]-[0089]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Bai in view of Hasegawa and further in Kohada.

Regarding claim 20, the Grunwald/Bai combination teaches all of the elements of claim 15. However, the Grunwald/Bai combination does not appear to teach:
wherein a plurality of state machines is provided in the storage system, and each of the state machines corresponds to one of a plurality of synchronous replication sessions.

However, in the same field of endeavor, Hasegawa teaches:
wherein a plurality of state machines is provided in the storage system, and each of the state machines corresponds to one of a plurality of synchronous replication sessions (Hasegawa: Paragraph [0072], “Each server 100 includes a processor 110, a main storage 120, an auxiliary storage 130, and a network interface 140. The distributed KVS is constructed by a plurality of the servers 100. Each server 100 executes various processes based on requests transmitted from the client apparatus 200. Each server 100 has the same configuration”; and Paragraph [0076], “On the main storage 120 of this embodiment, programs for implementing a data management module 151, a distributed state machine control module 152, and a recovery control module 153 are stored. Further, on the main storage 120, configuration information 170 and distributed consensus histories 180 are stored as the necessary information”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai combination by having a plurality of state machines and each state machine being associated to a session, as taught by Hasegawa. One of ordinary skill in the art would have been motivated to use methods of Hasegawa because the system will be less cumbersome than a state machine per operation and will be indicative of each server’s status. (Hasegawa: Paragraphs [0084]-[0089]).

However, the Grunwald/Bai/Hasegawa combination does not appear to teach:
wherein the error condition comprises an IO error condition in which a set timeout value is 30 seconds and the data subject to updating at the target site has not been persisted prior to expiration of the timeout value;

However, in the same field of endeavor, Kohada teaches:
wherein the error condition comprises an IO error condition in which a set timeout value is 30 seconds and the data subject to updating at the target site has not been persisted prior to expiration of the timeout value (Kohada: Paragraph [0013], “Hence, a minimum of 10 seconds is required to recover from an access error accompanied by a timeout, and when a timeout is implemented again during an access retry, a response cannot be obtained for at least 20 seconds. Furthermore, by shortening the timeout period, the speed of the recovery processing and the response can be increased, but the error source can no longer be specified”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Grunwald/Bai/Hasegawa combination by having the error condition be after a 30 second timeout threshold, as taught by Kohada. One of ordinary skill in the art would have been motivated to use methods of Kohada because the system will have a better average response speed. (Kohada: Paragraphs [0002]-[0006]; and [0013]-[0014]).

Allowable Subject Matter
Claims 3, 5, 10, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 3 (representative of claims 10 and 17), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
3. The method of claim 2, further comprising: 
upon determining an occurrence of an IO failure during the async-to-sync replication cycle, transitioning the state machine back to the tripped state.

As to claim 5 (representative of claims 12 and 19), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
5. The method of claim 4, wherein upon determining an occurrence of an IO failure during the async-to-sync transition cycle transfer or the sync replication, transitioning the state machine back to the tripped state.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200341861 A1, US 20120166390 A1, US 20200097370 A1, US 20140101479 A1, US 20080005367 A1, US 20210157684 A1).
US 20200341861 A1: At step 407, the synchronous replica engine 366 instructed or requests the RMD 362 to re-create mirror and collate mirror size for file system or size of underlying storage space if necessary. After unplanned failover, the sync replication is in a "failed-over" state, which is similar as "deactivated". Failback needs to reactivate this sync replication between the first device 340 and the second device 360. At this moment, the file systems are not consistent between the first device 340 and the second device 360. The second device 360 contains the latest data, and the first device 340 is just restored to a previous status. Therefore, the re-established mirror will be set to `paused` and marked as `out-of-sync` after creation. Then, it will check whether mirror size for file system or size of underlying storage space matches or not. If not, the size of corresponding storage space in the first device 340 will be updated.
US 20120166390 A1: In one embodiment, an asynchronous replication system can include one or more of the following elements: A primary node, wherein the primary is configured to perform any one or various combination of the following functions: process all write requests from client systems generate an operation log commit operations once a threshold is established, which can be a majority of nodes in the replica set generate undo log monitor communication status change state automatically in response to failure.
US 20200097370 A1: The consolidating consistent states remove redundant disks which improves VM performance and saves storage space. Since existing consistent states are detected on the VM and neither consolidation nor deletion of the consistent state is performed, the recovery operation is cancelled to avoid conflicts during the recovery operation which leads to the failure of the recovery operation.
US 20140101479 A1: Referring to FIG. 6, example performance state machine control operations generally designated by the reference character 600 of adapter 102 going from performance path mode and to normal path mode with in accordance with the preferred embodiment. As indicated at a block 602, flow begins with adapter in performance path mode. Checking for base conditions to be met is performed as indicated at a decision block 604. When base conditions are met, then operations continue with adapter in performance path mode. When base conditions are not met, then operation continues to disallow resources to perform performance path operations as indicated at a block 606. Examples of resources at block 606 are RAID array or SSD or HDD member of RAID array.
US 20080005367 A1: In the presently described example of a RAID volume rebuild, this operation (i.e., the RAID volume rebuild) does not alter the state of the system. That is, prior to the RAID volume failure, the system was operating in the desired state of normal operations. This state is not changed during the RAID volume rebuild and after configuration manager 104 forwards the shadow LME to server 108c, configuration manager 104 and administration controller 102 continue to view the system 100 and server 108c as being in the desired state of normal operations. Thus, the presently described shadow LME (i.e., the RAID volume rebuild) is simply a mechanism for implementing a temporary operation to bring the system back to a well-known, well-defined point in the systems state machine (e.g., the state of normal mode of operations).
US 20210157684 A1: In one embodiment, a disaster recovery system may employ a combination of asynchronous log replication from a primary site to a backup site, globally synchronized clocks, batching, and/or a watermark service to address various challenges associated with providing consistency of the backup site's state, recovery from failures, and scalability. In particular, in one embodiment, a primary shard at a primary site of a distributed data store may receive an update (e.g., from a client of the distributed data store). The primary shard may append the update to a primary log (e.g., a write-ahead log). The append may include addition of a timestamp to the update.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.P./Examiner, Art Unit 2114 


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114